DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-6, 9-12, 24 ,30, 31, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Estera U.S. 2016/0143657 (herein referred to as “Estera”) and in view of Batchelor U.S. 2014/0276795 (herein referred to as “Batchelor”) and Mikus U.S. 2016/0128708 (herein referred to as “Mikus”).
7.	Regarding Claim 1, Estera teaches an instrument comprising;
	A first arm (Fig. 31, ref num 420), the first arm includes a lumen (Fig. 31, ref num 426) in communication with a source of irrigation fluid (para 0101 “where lumen…be used to draw…irrigation fluid”), the first arm includes one or more outlets (Fig. 31, ref nums 427, 428, 429) in communication with the lumen for delivering the irrigation fluid from the source to a surgical site (para 0101 “to administer medical fluid through openings”);
	A second arm (Fig. 31, ref num 400, top arm as shown opposite of 420); and
	A blade (Fig. 30-31, ref num 410);
	Wherein the instrument is switchable between a first configuration and a second configuration (Estera teaches a control selector, ref num 30, in another embodiment of the invention.  This control selector can select different ultrasonic energy levels and amplitudes administered to the device or blade.  There is also an activation switch, ref num 30, operable to activate the blade, ref num 24, in the same embodiment).
	Estera does discuss that the lumens found in the arm can be used to provide suction as well as deliver irrigation fluid to the target site (para 0101 “lumen (426) is used to provide suction through openings…lumen (426) is used to provide a liquid such as saline through openings”).  It is also taught that the lumen may be coupled with more than one type of fluid source so that the operator may switch between different types of sources given the medical procedure being performed (para 0101).  Therefore, it is established that irrigation or suction sources can be connected to and irrigation and suction can be provided by the lumen.
	However, Estera fails to teach the (a) the distal end of the first arm includes one or more fluid outlets; (b) second arm extending from a proximal end to a distal end includes a lumen in communication with a source of suction, the distal end of the second arm includes one or more suction outlets in communication with the lumen for providing suction to the surgical site; (c) wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both, and (d) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm.
	Batchelor teaches a first and second configuration (para 0107 “switches between the monopolar configuration, the bipolar configuration, or both”)
(b) wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	(c) wherein the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms are immobilized in the second configuration (abstract).  By having a switchable configuration so that the user can easily perform a desired task without disrupting the flow of the procedure (para 0004, para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the device having a switchable configuration where the first configuration delivers a therapy current and the second configuration extends the blade beyond the end of the first and second arms in order to make it easier for the user to the perform the desired task and not interrupt the flow of surgery.
	Batchelor also fails to teach the second arm includes a lumen in communication with a source of suction.
	However, Mikus teaches a dual arm/lumen assembly (Fig. 8, ref num 224 first arm and lumen, ref num 218 second arm and lumen) in which the first arm and lumen are in communication with a source or irrigation (Fig. 8, ref num 226 is in connection with ref num 224) and the second arm and lumen are in communication with a source of suction (Fig. 8, ref num 220 is in communication with ref num 218).  Each of these arms/lumens extend from a proximal to a distal end and also include and outlet at the distal end (see Fig. 8, ref num 224 contains outlet 232 and ref num 218 contains outlets at the end and at 214/216; para 0074 “irrigant exits the outer channel 224 along two paths, firstly through a distal end opening 232, per arrows 234, 236, and secondly through apertures 214, 216 into inner channel 218 where the liquid or irrigant is drawn in a proximal action as indicated by arrows 238, toward suction source 220”).  The suction is provided in order to draw tissue fragments and irrigant present at the surgical site that are not longer needed away from that site (para 0075).  The irrigant is present in order to facilitate emulsion flow (para 0075).  Since Estera has already established that the arms and lumens may be used to provide both suction and irrigation to the target site (Estera, para 0101), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Estera-Bachelor and included that the second arm be in communication with a suction source in order to provide suction as desired to the target site, as well as have the capability to provide irrigation to the target site via the other arm, and that both of these arms/lumens contain outlets at the distal end in order to facilitate emulsion and removal of unwanted debris.

8.	Regarding Claim 2, Estera fails to teach the blade is an electrosurgical blade.
Batchelor teaches the blade is an electrosurgical blade (ref num 26 “blade electrode”; an electrosurgical blade can be referred to as a blade electrode).  The blade may be electrosurgical in order to extend power through the blade for treatment to the patient (para 0011).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the blade to be electrosurgical to deliver power through the blade to the treatment site.

9.	Regarding Claim 3, Estera teaches the blade is a non-electrosurgical scalpel (abstract, “end effect comprises an ultrasonic blade”; para 0102 “ultrasonic blade (410)”).

10.	Regarding Claim 4, Estera teaches the first arm extends generally parallel to the second arm (Figs. 30-31, see how ref num 420 extends parallel to the second arm, ref num 400, top arm).
	
11.	Regarding Claim 9, Estera fails to teach the blade is movable.
Batchelor teaches the blade is movable (see Fig. 1 and Fig. 2, ref num 26), and wherein the first configuration, a distal end of the blade is retracted proximal to the distal end of the first arm and proximal to the distal end the second arm (see Fig. 1, ref num 26, distal end of the blade is proximal to the distal ends of the first and second arms).  This keeps the blade in a position retracted so the arms are in an actuated position.  This retracted position keeps the blade electrically disconnected so no therapy current passes through the blade (para 0090).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and had the blade movable to determine when the therapy current is actuated with the blade.

12.	Regarding Claim 10, Estera fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.

13.	Regarding Claim 11, Estera fails to teach the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm.
Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.

14.	Regarding Claim 12, Estera fails to teach one or both of the first arm and the second arm are moved towards the blade in the second configuration.
	Batchelor teaches one or both of the first arm and the second arm are moved towards the blade in the second configuration (Fig. 2A, ref nums 6 and 26, para 0119 “Fig. 2A illustrates the electrosurgical device 2 of Fig. 1 transformed into a monopolar configuration 102”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration where the arms move towards the blade to aid the user in actuated the desired task.

15.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Estera, Batchelor and Mikus, and in view of Spitzer U.S. 6,863,669 (herein referred to as “Spitzer”).
16.	Regarding Claim 5, Estera does discuss that the lumens found in the arm can be used to provide suction as well as deliver irrigation fluid to the target site (para 0101 “lumen (426) is used to provide suction through openings…lumen (426) is used to provide a liquid such as saline through openings”).  It is also taught that the lumen may be coupled with more than one type of fluid source so that the operator may switch between different types of sources given the medical procedure being performed (para 0101).  Therefore, it is established that irrigation or suction sources can be connected to and irrigation and suction can be provided by the arms and lumens present (also see rejection regarding claim 1, para 11 of the present action above).
	Mikus also teaches a multi-lumen configuration, where there is a lumen of both irrigation and suction on each side of the device, or in each arm (Mikus, Fig. 8, see the arrows that flow both out of the device and back into the device both represented on the top and the bottom of the figure).
However, Estera-Mikus fails to specifically teach the second arm includes a lumen in communication with the source of irrigation fluid, the second arm includes one or more outlets in communication with the lumen of the second arm for delivering the irrigation fluid to the surgical site.
	However, Spitzer teaches the second arm (Fig. 2, ref num 12, bottom arm) includes a lumen (Fig. 2, ref num 24) in communication with the source of irrigation fluid (Col. 3, lines 30-31 “for delivering irrigation fluid from a supply of fluid to the distal tip of that member”), the second arm includes one or more outlets in communication with the lumen of the second arm for delivering the irrigation fluid to the surgical site (Col. 3 lines 28-35).  Having a dual irrigation system set up allows the device to be set up with two lines of irrigation to be delivered to the treatment source, whether it be two separate sources of fluid or multiple sources and improves delivery (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Estera-Mikus and included a second lumen in the second arm to improve delivery of the irrigation to the treatment site.

17.	Regarding Claim 6, Estera teaches the first arm (Fig. 31, ref num 400 and 420) also comprises a lumen (Fig. 31, ref num 426) in communication with the source of suction (para 0101 “lumen (426) is used to provide suction through openings”; also see the rejection regarding claim 1, para 7 of present action above).

18.	Claims 24, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Estera and Batchelor, and in view of DiFranco U.S. 5,007,827 (herein referred to as “DiFranco”).
19.	Regarding Claim 24, Estera teaches an instrument comprising:
	A forceps comprising:
	A first arm, (Fig. 31, ref num 420),
	A second arm (Fig. 31, ref num 400, top arm)
	A blade (Fig. 30-31 ref num 410);
	Wherein the instrument is switchable between a first configuration and a second configuration (Estera teaches a control selector, ref num 30, in another embodiment of the invention. This control selector can select different ultrasonic energy levels and amplitudes administered to the device or blade. There is also an activation switch, ref num 30, operable to activate the blade, ref num 24, in the same embodiment), 
	However, Estera fails to teach wherein the first configuration, the instrument is configured to deliver a first therapy current through the first arm, the second arm or both, and the blade is free from extending beyond a distal end of the first and beyond the distal end of the second arm, and wherein in the second configuration, the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm, and the First gripper, the second gripper, wherein the first arm and the second arm cross over one another, the blade being moveable, first arm includes a force receiving section and the second arm includes a force receiving section, and wherein applying a force to one or both of the force receiving sections causes the first gripper and the second gripper to separate.
	Batchelor teaches a first gripper and a second gripper associated with a first and second arms (Fig. 1, ref num 88 on either side, “gripping portion”), a first and second configuration (para 0107 “switches between the monopolar configuration, the bipolar configuration, or both”), the blade being movable (see Fig. 1 and Fig. 2, ref num 26)
wherein the first configuration, the instrument is configured to deliver a first therapy current through a distal end of the first arm, a distal end of the second arm, or both (para 0107, “the switch may activate…blade electrode…the blade electrode…may be connected to an alternating current power source, a direct current power source”) and
	Where in the second configuration a distal end of the blade extends beyond the distal end of the first arm and beyond the distal end of the second arm (Fig. 2A, ref num 6 and 26, para 0119 “the electrosurgical device is change into a monopolar configuration 102 when the blade electrode is moved forward by the shuttle 20”).
	Batchelor also teaches the electrosurgical device comprising a first working arm, a second working arm, a blade electrode, and is capable of being switched between a first electrical configuration so that the device delivers a first therapy current through the first working arm, the second working arm or both, and a second electrical configuration so that the device delivers a second therapy current through the blade wherein the arms are immobilized in the second configuration (abstract).  By having a switchable configuration so that the user can easily perform a desired task without disrupting the flow of the procedure (para 0004, para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the device having a switchable configuration where the first configuration delivers a therapy current and the second configuration extends the blade beyond the end of the first and second arms in order to make it easier for the user to the perform the desired task and not interrupt the flow of surgery.
Additionally, Batchelor teaches the first arm includes a force receiving section and the second arm includes a force receiving section, and wherein applying a force to one or both of the force receiving sections causes the first gripper and the second gripper to separate (para 0080 “the forceps may be free of finger grips and be actuated by direct pressure being applied to opposing sides of the forceps so that the forceps close and grip an object”).  These gripping sections and force receiving sections assist in gripping or holding the object or target site (para 0081).  Also, Batchelor teaches the arms (Fig. 10/11, ref num 6) are separated by the bias device and the force it applies (ref num 50, para 0096).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included force receiving sections and causing the grippers to separate in order to assist in holding the target object.
	DiFranco teaches a medical forceps (see Fig. 2) that has arms that cross over one another (Fig. 4, arms 18 and 18, cross-over ref num 40).  There is then a first force and a second force applied in opposite directions, i.e. a first and second direction, that causes the first arm/gripper and the second arm/gripper to separate (Col. 4 lines 5-13 “user holds the tweezer between first bend 17 and second bend 19, and applies pressure thereto on each member in a direction inward towards the longitudinal axis. This pressure causes the jaw 27 to open to enable the user to engage a brace”; also see Fig. 2 how user is holding the device).  The cross-over design is preferred as it allows the object to be held securely and accurately without the dependency of the amount of pressure applied by the actuation of the arms (Col. 1 lines 38-43), which is commonly found in the medical field.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Estera and included that the arms cross over one another by applying difference forces in different directions as it is another conventional design to the forceps structure in the medical arts.
	
20.	Regarding Claim 30, Estera fails to teach the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode.
Batchelor teaches the second configuration is a monopolar electrosurgical configuration where a second therapy current is delivered from the blade to a remote electrode (para 0076 “second therapy current may be monopolar energy…energy that extends from a blade electrode to a ground pad is monopolar energy”).  These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a monopolar configuration wherein the current is delivered to the blade to aid the user with performing the desired task.

21.	Regarding Claim 31, Estera fails to teach the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm.
Batchelor teaches the second configuration is a bipolar electrosurgical configuration where a second therapy current is delivered between the blade and one or both of the first and second arm (para 0074 “bipolar therapy signal may be any signal that when applied to the electrosurgical device extends from one component of a handpiece to another component of the handpiece (e.g., between two working arms, from a blade electrode to one or both working arms, or both”). These different combinations of configurations aid the user in performing the desired task without disrupting surgery or procedure (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included a bipolar configuration wherein the current is delivered between the blade and one or both of the first and second arm to aid the user with performing the desired task.

22.	Regarding Claim 33, Estera fails to teach the blade is arranged substantially parallel to the first gripper and to the second gripper.
	Batchelor teaches the blade is arranged substantially parallel to the first gripper and to the second gripper (Fig. 1, ref num 88, see how they are parallel in respect to each side).  The gripping portions are parallel to one another so that the user may grip them easier (para 0118).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Estera and included the grippers to be parallel so that the user would have ease gripping the working arms.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Hahn U.S. 2009/0186316: teaches of a forceps with a cross-over design where the force on each side of the arms causes the arms to open (para 0038);
	b. Stefanchik U.S. 6,036,700: teaches a surgical instrument with a cross-over design where the force on each side of the arms causes them to open (Col. 6 lines 40-45).
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794